UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7658




In Re:       RAYMOND H. MCDONALD,

                                                           Petitioner.




 On Petitions for Writ of Mandamus and Writ of Error Coram Nobis
                     (CR-91-552; CA-00-3944)




Submitted:    February 9, 2004          Decided:     February 27, 2004




Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.




Petitions denied by unpublished per curiam opinion.




Raymond H. McDonald, Petitioner Pro Se.




Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raymond H. McDonald petitions for a writ of mandamus and

for a writ of error coram nobis.   He seeks an order to compel the

district court to vacate his conviction and sentence and order his

immediate release.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.    See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).   Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.      See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     A writ of error coram nobis pursuant to 28 U.S.C. § 1651

(2000), can be used to vacate a conviction when there is a

fundamental error resulting in conviction, and no other means of

relief is available.   See United States v. Morgan, 346 U.S. 502,

509-11 (1954); United States v. Mandel, 862 F.2d 1067, 1074-75 (4th

Cir. 1988).   But see Carlisle v. United States, 517 U.S. 416, 429

(1996) (noting “it is difficult to conceive of a situation in a

federal criminal case today where a writ of coram nobis would be

necessary or appropriate.”).

          Our review of the petitions for mandamus and coram nobis

lead us to conclude that McDonald has failed to establish that his


                               - 2 -
conviction is invalid, and he is therefore not entitled to relief

by way of mandamus or coram nobis. Accordingly, we deny McDonald’s

motion for judicial notice and deny the petitions for a writ of

mandamus and a writ of error coram nobis.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                 PETITIONS DENIED




                              - 3 -